Title: To George Washington from Edmund Randolph, 26 January 1776
From: Randolph, Edmund
To: Washington, George



Dear Sir
Wmsburg Jany 26. 1776.

I have been endeavouring to collect the Journal, and Ordinances of our last Convention, which rose last Saturday, in order to transmit them to your Excellency. But Purdie is backward in publishing them: so that I could do no more, than get a Promise from him to send them by next Post.
Last Sunday a small Skirmish happened below: the Event of which, as it is said, was favourable to us, we having lost 3, the Ministerialists 15, Privates.
Ld Dunmore is not so frequent in his Depredations, as formerly. The few armed Vessels, fitted out by the Colony, serve to check the Movements of all his Tenders.
About 5 Days since, Mr Custis’s Tenement, where Scot lived, opposite the Church, was burnt to the Ground, by the Negligence of some of the Soldiers, who had been quartered there.

The Wind, being due South, the out-House escaped the Flames; the Difficulty of saving the Church became thereby very great. The Country are surely answerable for this Damage, as it accrued in their Service.
The Convention have established a Court of Admiralty, and, as I am told, have taken the Lead in recommending a free Trade to the Congress. This looks like Business: but I cannot swear, that we are uniformly decisive. I have written to your Excellency repeatedly. I am Dr Sr Yr Excellency’s much obliged Servt

Edm. Randolph

